MERRIMAN S. SMITH, Judge.
Claimant’s petition, seeking an award of $1500.00, was filed under the regular procedure on September 4, 1947.
On August 1, 1947, claimant Thomas Saunders was *123riding bis five-gaited saddle horse across bridge No. 2 between the towns of Iiighcoal and Garrison, in Sherman district, Boone county, West Virginia, which bridge was under the control and supervision of the state road commission and while riding across said bridge the horse broke through a rotten floor board and broke his left hind leg and it became necessary to destroy the horse. The claimant also alleged that his left hand and left ankle were dislocated, and asked for a sum of $1500.00 for injuries sustained by himself and the horse.
On January 12, 1947 the state road commission submitted a shortened procedure record for $300.00, the value of the horse, together with an affidavit signed by the claimant Thomas Saunders releasing the state for any and all personal injuries and making no claim therefor. The shortened procedure record, as provided for under section 17 of the act creating the court of claims, was concurred in by the state road commissioner and approved by the attorney general as one that, in view of the purposes of the court of claims should be paid.
It is the opinion of this court that the record as submitted is inadequate and that the members of the court should have the opportunity of questioning the witnesses and that more information relative to the market value of the horse should be ascertained.
Under the circumstances the claim is rejected without prejudice to the claimant. The court act provides: “The rejection of a claim under this section shall not bar its resubmission under the regular procedure.”
Without passing on the general merits of the claim in question, an award is denied and the claim is dismissed.